Opinion by
Mr. Justice Potter,
Tbe appellant in this case alleges that tbe Orphans’ Court erred in refusing to grant an issue devisavit vel non, to determine whether tbe writing admitted to probate is in fact tbe will of Emma A. Rowan, deceased. We are not impressed with tbe merit of this contention. •The action of tbe court beloAV seems to be abundantly justified by tbe undisputed facts which appear in tbe record. Five witnesses positively identified tbe signature to tbe will as being that of tbe decedent, Emma A. Rowan, and they testified that tbe entire will was in her bandwriting, including tbe interlineations and additions. Opposed to this positive testimony was nothing except tbe opinion of one witness, tbe appellant, *586who thought the handwriting did not look like that of Emma A. Rowan. Evidence of this character, as against the positive identification of the handwriting, was not sufficient to justify the granting of an issue; and it was properly refused. The interlineations were not in the nature of alterations to the will. They tended only to further identify two of the devisees, .by adding their married names, and the addition of the abbreviation “Jr.” to the name of the executor, was of the same character. The Orphans’ Court was undoubtedly right in holding that these changes, made after the execution of the will, did not avoid it.
The assignments of error are overruled, and the decree of the court below is affirmed.